Judgment of the Supreme Court, Rockland County, dated January 21, 1969, affirmed. No opinion. Appeal from decision of said court dated January 9, 1969 dismissed. No appeal lies from a decision. In any event, no appeal lies from a determination denying a motion to set aside a verdict, made on the trial minutes, and the contentions urged on the motion were considered on the appeal from the judgment. One bill of costs is awarded jointly to respondents appearing separately and filing separate briefs, to cover all the appeals. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.